Exhibit 10.1

 

Epicor Software Corporation

$200,000,000 Principal Amount

2.375% Convertible Senior Notes due 2027

Underwriting Agreement

May 2, 2007

 



--------------------------------------------------------------------------------

UNDERWRITING AGREEMENT

May 2, 2007

UBS Securities LLC

Lehman Brothers Inc.

    as Representatives of the Underwriters

c/o UBS Securities LLC

299 Park Avenue

New York, New York 10171-0026

Ladies and Gentlemen:

Epicor Software Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the underwriters (the “Underwriters”) named in Schedule A
annexed hereto for whom you are acting as representatives (the
“Representatives”), $200,000,000 aggregate principal amount of the Company’s
2.375% Senior Convertible Notes due 2027 (the “Firm Notes”). In addition, solely
for the purpose of covering over-allotments, the Company proposes to grant to
the Underwriters the option to purchase from the Company up to an additional
$30,000,000 aggregate principal amount of the Company’s 2.375% Senior
Convertible Notes due 2027 (the “Additional Notes”). The Firm Notes and the
Additional Notes are hereinafter collectively sometimes referred to as the
“Notes.”

The Notes are to be issued pursuant to an indenture (the “Indenture”) to be
dated as of May 8, 2007, between the Company and U.S. Bank National Association,
as trustee (the “Trustee”). The Notes will be convertible in accordance with
their terms and the terms of the Indenture into cash and, if applicable, shares
of the common stock (the “Common Stock”) of the Company, $0.001 par value per
share (the “Shares”).

The Notes and the Shares are described in the Prospectus which is referred to
below.

The Company has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Act”), with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form “S-3” (File No. 333-142523) under
the Act (the “registration statement”), including a prospectus, which
registration statement registers the offer and sale of the Notes and Shares
under the Act and incorporates by reference documents which the Company has
filed, or will file, in accordance with the provisions of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder
(collectively, the “Exchange Act”). Such registration statement has become
effective under the Act.

Except where the context otherwise requires, “Registration Statement,” as used
herein, means the registration statement, as amended at the time of such
registration statement’s effectiveness for purposes of Section 11 of the Act, as
such section applies to the respective

 



--------------------------------------------------------------------------------

Underwriters (the “Effective Time”), including (i) all documents filed as a part
thereof or incorporated or deemed to be incorporated by reference therein,
(ii) any information contained or incorporated by reference in a prospectus
filed with the Commission pursuant to Rule 424(b) under the Act, to the extent
such information is deemed, pursuant to Rule 430B or Rule 430C under the Act, to
be part of the registration statement at the Effective Time, and (iii) any
registration statement filed to register the offer and sale of the Notes
pursuant to Rule 462(b) under the Act.

The Company has furnished to you, for use by the Underwriters and by dealers in
connection with the offering of the Notes, copies of one or more preliminary
prospectus supplements relating to the Notes. Except where the context otherwise
requires, “Pre-Pricing Prospectus,” as used herein, means each such preliminary
prospectus supplement, in the form so furnished, including any basic prospectus
(whether or not in preliminary form) furnished to you by the Company and
attached to or used with such preliminary prospectus supplement. Except where
the context otherwise requires, “Basic Prospectus,” as used herein, means any
such basic prospectus and any basic prospectus furnished to you by the Company
and attached to or used with the Prospectus Supplement (as defined below).

Except where the context otherwise requires, “Prospectus Supplement,” as used
herein, means the final prospectus supplement, relating to the Notes, filed by
the Company with the Commission pursuant to Rule 424(b) under the Act on or
before the second business day after the date hereof (or such earlier time as
may be required under the Act), in the form furnished by the Company to you for
use by the Underwriters and by dealers in connection with the offering of the
Notes.

Except where the context otherwise requires, “Prospectus,” as used herein, means
the Prospectus Supplement together with the Basic Prospectus attached to or used
with the Prospectus Supplement.

“Permitted Free Writing Prospectuses,” as used herein, means the documents
listed on Schedule B attached hereto and each “road show” (as defined in Rule
433 under the Act), if any, related to the offering of the Notes contemplated
hereby that is a “written communication” (as defined in Rule 405 under the Act).
The Underwriters have not offered or sold and will not offer or sell, without
the Company’s consent, any Notes by means of any “free writing prospectus” (as
defined in Rule 405 under the Act) that is required to be filed by the
Underwriters with the Commission pursuant to Rule 433 under the Act, other than
a Permitted Free Writing Prospectus and customary notices in respect of the
offering of the Notes through the Bloomberg system.

“Disclosure Package,” as used herein, means any Pre-Pricing Prospectus or Basic
Prospectus, in either case together with any combination of one or more of the
Permitted Free Writing Prospectuses, if any.

Any reference herein to the registration statement, the Registration Statement,
any Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the documents, if any, incorporated by reference, or deemed to be
incorporated by reference, therein (the “Incorporated

 

- 2 -



--------------------------------------------------------------------------------

Documents”), including, unless the context otherwise requires, the documents, if
any, filed as exhibits to such Incorporated Documents. Any reference herein to
the terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement, any Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus
Supplement, the Prospectus or any Permitted Free Writing Prospectus shall be
deemed to refer to and include the filing of any document under the Exchange Act
on or after the initial effective date of the Registration Statement, or the
date of such Basic Prospectus, such Pre-Pricing Prospectus, the Prospectus
Supplement, the Prospectus or such Permitted Free Writing Prospectus, as the
case may be, and deemed to be incorporated therein by reference.

As used in this Agreement, “business day” shall mean a day on which the NASDAQ
Global Select Market (the “NASDAQ”) is open for trading. The terms “herein,”
“hereof,” “hereto,” “hereinafter” and similar terms, as used in this Agreement,
shall in each case refer to this Agreement as a whole and not to any particular
section, paragraph, sentence or other subdivision of this Agreement. The term
“or,” as used herein, is not exclusive.

The Company and the Underwriters agree as follows:

1. Sale and Purchase. Upon the basis of the representations and warranties and
subject to the other terms and conditions herein set forth, the Company agrees
to sell to the respective Underwriters, and each of the Underwriters, severally
and not jointly, agrees to purchase from the Company, the aggregate principal
amount of Firm Notes set forth opposite the name of such Underwriter in Schedule
A hereto, subject to adjustment in accordance with Section 8 hereof, in each
case at a purchase price of 97% of the principal amount thereof (the “Purchase
Price”). The Company is advised by you that the Underwriters intend (i) to make
a public offering of their respective portions of the Firm Notes as soon after
the effectiveness of this Agreement as in your judgment is advisable and
(ii) initially to offer the Firm Notes upon the terms set forth in the
Prospectus.

In addition, the Company hereby grants to the several Underwriters the option
(the “Over-Allotment Option”) to purchase, and upon the basis of the
representations and warranties and subject to the other terms and conditions
herein set forth, the Underwriters shall have the right to purchase, severally
and not jointly, from the Company, ratably in accordance with the aggregate
principal amount of Firm Notes to be purchased by each of them, all or a portion
of the Additional Notes solely to cover over-allotments made in connection with
the offering of the Firm Notes at the Purchase Price. This Over-Allotment Option
may be exercised by the Representatives, on behalf of the several Underwriters,
at any time and from time to time on or before the thirtieth (30th) day
following the date of the Prospectus Supplement by written notice to the
Company. Such notice shall set forth the aggregate principal amount of
Additional Notes as to which the option is being exercised and the date and time
when the Additional Notes are to be delivered (any such date and time being
herein referred to as an “additional time of purchase”); provided, however, that
no additional time of purchase shall be (i) earlier than (a) the “time of
purchase” (as defined below) or (b) the second business day after the date on
which the Over-Allotment Option shall have been exercised, or (ii) later than
the tenth business day after the date on which the Over-Allotment Option shall
have been exercised. The principal amount of Additional Notes to be sold to each
Underwriter shall be the principal amount which bears the same proportion to the
aggregate principal amount of Additional Notes being purchased as the

 

- 3 -



--------------------------------------------------------------------------------

principal amount of Firm Notes set forth opposite the name of such Underwriter
on Schedule A hereto bears to the aggregate principal amount of Firm Notes,
subject to adjustment in accordance with Section 8 hereof.

2. Payment and Delivery. Payment of the purchase price for the Firm Notes shall
be made to the Company by Federal Funds wire transfer, against delivery of the
Firm Notes to you through the facilities of The Depository Trust Company (“DTC”)
for the respective accounts of the Underwriters. Such payment and delivery shall
be made at 10:00 A.M., New York City time, on May 8, 2007 (unless another time
shall be agreed to by you and the Company or unless postponed in accordance with
the provisions of Section 8 hereof). The time at which such payment and delivery
are actually made is herein sometimes called the “time of purchase.”

Payment of the purchase price for the Additional Notes, plus accrued interest,
if any from the time of purchase to the additional time of purchase, shall be
made at the additional time of purchase in the same manner and at the same
office and time of day as the payment for the Firm Notes.

Certificates for the Notes shall be in global form and registered in the names
and in such denominations as you shall request in writing prior to the time of
purchase or the additional time of purchase, as the case may be. For the purpose
of expediting the checking of the certificates for the Notes by you, the Company
agrees to make such certificates available to you for such purpose at least one
full business day preceding the time of purchase or the additional time of
purchase, as the case may be.

Deliveries of the documents described in Section 6 hereof with respect to the
purchase of the Notes shall be made at the offices of Wilson Sonsini Goodrich &
Rosati, Professional Corporation at 650 Page Mill Road, Palo Alto, California,
94304 at 10:00 A.M., New York City time, on the date of the closing of the
purchase of the Firm Notes or the Additional Notes, as the case may be.

3. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with each of the Underwriters that:

(a) the Registration Statement has heretofore become effective under the Act or,
with respect to any registration statement to be filed to register the offer and
sale of Notes and the Shares pursuant to Rule 462(b) under the Act, will be
filed with the Commission and become effective under the Act no later than
10:00 P.M., New York City time, on the date hereof; no stop order of the
Commission preventing or suspending the use of any Pre-Pricing Prospectus, the
Prospectus or any Permitted Free Writing Prospectus, or the effectiveness of the
Registration Statement, has been issued, and no proceedings for such purpose
have been instituted or, to the Company’s knowledge, have been threatened by the
Commission;

(b) the Registration Statement complied when it became effective, complies as of
the date hereof and, as amended or supplemented, at the time of purchase, each
additional time of purchase, if any, and at all times during which a prospectus
is required by the Act to be delivered (whether physically or through compliance
with Rule 172

 

- 4 -



--------------------------------------------------------------------------------

under the Act or any similar rule) in connection with any sale of the Notes,
will comply, in all material respects, with the requirements of the Act; the
Company is eligible to use a Form S-3 registration statement in connection with
the offering and sale of the Notes and the Shares; the Registration Statement
constitutes an “automatic shelf registration statement” (as defined in Rule 405
under the Act); the Company has not received, from the Commission, a notice,
pursuant to Rule 401(g)(2), of objection to the use of the automatic shelf
registration statement form; as of the determination date applicable to the
Registration Statement (and any amendment thereof) and the offering contemplated
hereby, the Company is a “well-known seasoned issuer” as defined in Rule 405
under the Act; the Registration Statement meets, and the offering and sale of
the Notes and the Shares as contemplated hereby complies with, the requirements
of Rule 415 under the Act (including, without limitation, Rule 415(a)(5) under
the Act); the Registration Statement did not, as of the Effective Time, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
each Pre-Pricing Prospectus complied, at the time it was filed with the
Commission, and complies as of the date hereof, in all material respects with
the requirements of the Act; at no time during the period that begins on the
earlier of the date of such Pre-Pricing Prospectus and the date such Pre-Pricing
Prospectus was filed with the Commission and ends at the time of purchase did or
will any Pre-Pricing Prospectus, as then amended or supplemented, include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and at no time during such period did or
will any Pre-Pricing Prospectus, as then amended or supplemented, together with
any combination of one or more of the then issued Permitted Free Writing
Prospectuses, if any, include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; each
Basic Prospectus complied or will comply, as of its date and the date it was or
will be filed with the Commission, complies as of the date hereof (if filed with
the Commission on or prior to the date hereof) and, at the time of purchase,
each additional time of purchase, if any, and at all times during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of the Notes, will comply, in all material respects, with the
requirements of the Act; at no time during the period that begins on the earlier
of the date of such Basic Prospectus and the date such Basic Prospectus was
filed with the Commission and ends at the time of purchase did or will any Basic
Prospectus, as then amended or supplemented, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and at no time during such period did or will any Basic
Prospectus, as then amended or supplemented, together with any combination of
one or more of the then issued Permitted Free Writing Prospectuses, if any,
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; each of the Prospectus
Supplement and the Prospectus will comply, as of the date that it is filed with
the Commission, the date of the Prospectus Supplement, the time of purchase,
each

 

- 5 -



--------------------------------------------------------------------------------

additional time of purchase, if any, and at all times during which a prospectus
is required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
the Notes, in all material respects, with the requirements of the Act (in the
case of the Prospectus (including, without limitation, Section 10(a) of the
Act); at no time during the period that begins on the earlier of the date of the
Prospectus Supplement and the date the Prospectus Supplement is filed with the
Commission and ends at the later of the time of purchase, the latest additional
time of purchase, if any, and the end of the period during which a prospectus is
required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
the Notes did or will any Prospectus Supplement or the Prospectus, as then
amended or supplemented, include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; at no
time during the period that begins on the date of any Permitted Free Writing
Prospectus and ends at the time of purchase did or will such Permitted Free
Writing Prospectus include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representation or warranty in this
Section 3(b) with respect to any statement contained in the Registration
Statement, any Pre-Pricing Prospectus, the Prospectus or any Permitted Free
Writing Prospectus in reliance upon and in conformity with information
concerning an Underwriter and furnished in writing by or on behalf of such
Underwriter through you to the Company expressly for use in the Registration
Statement, such Pre-Pricing Prospectus, the Prospectus or such Permitted Free
Writing Prospectus; each Incorporated Document, at the time such document was
filed, or will be filed, with the Commission or at the time such document became
or becomes effective, as applicable, complied or will comply, in all material
respects, with the requirements of the Exchange Act and did not or will not, as
applicable, include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

(c) prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any Notes by means of any “prospectus” (within the
meaning of the Act) or used any “prospectus” (within the meaning of the Act) in
connection with the offer or sale of the Notes, in each case other than the
Pre-Pricing Prospectuses and the Permitted Free Writing Prospectuses, if any;
the Company has not, directly or indirectly, prepared, used or referred to any
Permitted Free Writing Prospectus except in compliance with Rule 163 or with
Rules 164 and 433 under the Act; assuming that such Permitted Free Writing
Prospectus is so sent or given after the Registration Statement was filed with
the Commission (and after such Permitted Free Writing Prospectus was, if
required pursuant to Rule 433(d) under the Act, filed with the Commission), the
sending or giving, by any Underwriter, of any Permitted Free Writing Prospectus
will satisfy the provisions of Rule 164 and Rule 433 (without reliance on
subsections (b), (c) and (d) of Rule 164); the conditions set forth in one or
more of subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Act
are satisfied, and the registration statement relating to the offering of the
Notes contemplated hereby, as initially filed with the Commission,

 

- 6 -



--------------------------------------------------------------------------------

includes a prospectus that, other than by reason of Rule 433 or Rule 431 under
the Act, satisfies the requirements of Section 10 of the Act; neither the
Company nor the Underwriters are disqualified, by reason of subsection (f) or
(g) of Rule 164 under the Act, from using, in connection with the offer and sale
of the Notes and the Shares, “free writing prospectuses” (as defined in Rule 405
under the Act) pursuant to Rules 164 and 433 under the Act; the Company is not
an “ineligible issuer” (as defined in Rule 405 under the Act) as of the
eligibility determination date for purposes of Rules 164 and 433 under the Act
with respect to the offering of the Notes and the Shares contemplated by the
Registration Statement; the parties hereto agree and understand that the content
of any and all “road shows” (as defined in Rule 433 under the Act) related to
the offering of the Notes and the Shares contemplated hereby is solely the
property of the Company;

(d) in accordance with Rule 2710(b)(7)(C)(i) of the National Association of
Securities Dealers, Inc. (the “NASD”), the Notes have been registered with the
Commission on Form S-3 under the Act pursuant to the standards for such Form S-3
in effect prior to October 21, 1992;

(e) as of the date of this Agreement, the Company has an authorized and
outstanding capitalization as set forth in the Registration Statement, the
Pre-Pricing Prospectuses and the Prospectus under “Capitalization” and
“Description of capital stock” (and any similar sections or information, if any,
contained in any Permitted Free Writing Prospectus), and, as of the time of
purchase and any additional time of purchase, as the case may be, the Company
shall have an authorized and outstanding capitalization as set forth in the
Registration Statement, the Pre-Pricing Prospectuses and the Prospectus under
“Capitalization” and “Description of capital stock” (and any similar sections or
information, if any, contained in any Permitted Free Writing Prospectus)
(subject, in each case, to the issuance of shares of Common Stock upon exercise
of stock options and warrants disclosed as outstanding in the Registration
Statement (excluding the exhibits thereto), each Pre-Pricing Prospectus and the
Prospectus and the grant of options under existing stock option plans described
in the Registration Statement (excluding the exhibits thereto), each Pre-Pricing
Prospectus and the Prospectus); all of the issued and outstanding shares of
capital stock, including the Common Stock, of the Company have been duly
authorized and validly issued and are fully paid and non-assessable, have been
issued in compliance with all applicable securities laws and were not issued in
violation of any statutory or preemptive right, resale right, right of first
refusal or similar right (including, without limitation, any such rights in the
Company’s certificate of incorporation or bylaws) except for such violations as
would not result in a Material Adverse Effect (as defined below); upon issuance,
the Shares will be duly listed, and admitted and authorized for trading, on the
Nasdaq Global Select Market (the “Share Exchange”);

(f) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Disclosure Package to execute and
deliver this Agreement, the Indenture and the Notes and to issue, sell and
deliver the Notes and the Shares as contemplated by this Agreement, the
Indenture and the Notes;

 

- 7 -



--------------------------------------------------------------------------------

(g) the Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, (i) have a material adverse effect on the
business, properties, financial condition, results of operations or business
prospects of the Company and the Subsidiaries (as hereinafter defined) taken as
a whole, or (ii) prevent or materially interfere with consummation of the
transactions contemplated by this Agreement, the Indenture or the Notes (the
occurrence of any such effect or any such prevention or interference or any such
result described in the foregoing clauses (i), and (ii) being herein referred to
as a “Material Adverse Effect”);

(h) the Company has no significant subsidiaries (as defined in Rule 1-02(w) of
Regulation S-X) other than those identified in Exhibit 21 to the Company’s
Annual Report on Form 10-K for the year ended December 31, 2006 (collectively,
the “Subsidiaries”); the Company owns all of the issued and outstanding capital
stock of each of the Subsidiaries, except to the extent required by local
ownership requirements; other than the capital stock of the Subsidiaries, the
Company does not own, directly or indirectly, any shares of stock or any other
equity or long-term debt securities of any corporation, firm, partnership, joint
venture, association or other entity; complete and correct copies of the
certificates of incorporation and the bylaws (or other equivalent constitutive
documents) of the Company and each Subsidiary and all amendments thereto have
been made available to you, and no changes therein will be made on or after the
date hereof through and including the time of purchase or, if later, any
additional time of purchase of the Notes; each Subsidiary has been duly
incorporated or formed and is validly existing as a corporation or other
business entity in good standing under the laws of the jurisdiction of its
incorporation or organization (to the extent the concept of “good standing” is
recognized in such jurisdiction), with full corporate or similar power and
authority to own, lease and operate its properties and to conduct its business
as described in the Disclosure Package, except where the failure to be in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect; each Subsidiary is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, have a Material Adverse Effect;
each Subsidiary is in compliance in all respects with the laws, orders, rules,
regulations and directives issued or administered by such jurisdictions, except
where the failure to be in compliance would not, individually or in the
aggregate, have a Material Adverse Effect; and all of the outstanding shares of
capital stock of each of the Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable, have been issued in compliance with
all applicable securities laws (including, without limitation, federal and state
securities laws), were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right and are owned by the Company
subject to no security interest, other encumbrance or adverse claims; no
options, warrants or other rights to purchase, agreements or other obligations
to issue or other rights to convert any obligation into shares of capital stock
or ownership interests in the Subsidiaries are outstanding, except where the
existence of such rights would not,

 

- 8 -



--------------------------------------------------------------------------------

individually or in the aggregate, have a Material Adverse Effect;

(i) the execution and delivery of, and the performance by the Company of its
obligations under, the Indenture have been duly and validly authorized by all
necessary corporate action on the part of the Company and, when executed and
delivered by the Company, the Indenture will have been duly executed and
delivered by the Company and, assuming due execution and delivery by the
Trustee, will constitute the legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity; on the Closing Date, the
Indenture will be duly qualified under the Trust Indenture Act of 1939, as
amended (the “TIA”);

(j) the Notes have been duly authorized by the Company and, when executed and
delivered by the Company and duly authenticated in accordance with the terms of
the Indenture and delivered to and paid for by the Underwriters in accordance
with the terms hereof, will constitute legal, valid and binding obligations of
the Company, enforceable in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity, and will be entitled to the benefits of the Indenture; and
will be convertible into the Shares in accordance with the Indenture; the Shares
have been duly authorized and validly reserved for issuance upon conversion of
the Notes based upon the initial conversion rate for the Notes, and, upon
conversion of the Notes in accordance with their terms and the terms of the
Indenture, will be issued free of statutory and contractual preemptive rights,
resale rights, rights of first refusal and similar rights and free of any voting
restrictions (and will be free of any restriction, pursuant to the Company’s
certificate of incorporation or bylaws or any agreement or other instrument to
which the Company is a party, upon the transfer thereof), and are sufficient in
number to meet the current conversion requirements (assuming all conditions to
such conversion have been satisfied) based on the product of (i) the Conversion
Rate (as defined in the Indenture) in effect as of the time of purchase and as
of each additional time of purchase and (ii) the aggregate principal amount of
Notes to be outstanding immediately after such time of purchase or additional
time of purchase, as applicable; such Shares, when so issued upon such
conversion in accordance with the terms of the Notes and of the Indenture, will
be duly and validly issued and fully paid and nonassessable;

(k) the terms of the Notes, the Indenture and the capital stock of the Company,
including the Shares, conform in all material respects to the descriptions
thereof contained in the Disclosure Package;

(l) this Agreement has been duly authorized, executed and delivered by the
Company;

(m) neither the Company nor any of the Subsidiaries is in breach or violation of
or in default under (nor has any event occurred which, with notice, lapse of
time or

 

- 9 -



--------------------------------------------------------------------------------

both, would result in any breach or violation of, constitute a default under or
give the holder of any indebtedness (or a person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (A) its respective certificate of incorporation or
bylaws (or equivalent constitutive documents), (B) any indenture, mortgage, deed
of trust, bank loan or credit agreement or other evidence of indebtedness,
(C) any license, lease, contract or other agreement or instrument to which the
Company or any of the Subsidiaries is a party or by which any of them or any of
their respective properties may be bound or affected to the extent filed as an
exhibit to the Company’s Annual Report on Form 10-K, (D) any federal, state,
local or foreign law, regulation or rule, (E) any rule or regulation of any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of the NASDAQ), or
(F) any decree, judgment or order applicable to the Company or any of the
Subsidiaries or any of their respective properties, except in the case of
clauses (B) through (F) for breaches, defaults, or violations that individually
or in the aggregate would not result in a Material Adverse Effect;

(n) the execution, delivery and performance of this Agreement, the Indenture and
the Notes and the consummation of the transactions contemplated hereby and
thereby, including the issuance and sale of the Notes and the issuance of the
Shares upon conversion of the Notes, will not conflict with, result in any
breach or violation of or constitute a default under (nor constitute any event
which, with notice, lapse of time or both, would result in any breach or
violation of, constitute a default under or give the holder of any indebtedness
(or a person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a part of such indebtedness under)
(or result in the creation or imposition of a lien, charge or encumbrance on any
property or assets of the Company or any Subsidiary pursuant to), except where
such conflict, breach, violation or default would not result in a Material
Adverse Effect (A) the certificate of incorporation or bylaws (or equivalent
constitutive documents) of the Company or any Subsidiaries, (B) any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, (C) any license, lease, contract or other agreement or instrument
to which the Company or any of the Subsidiaries is a party or by which any of
them or any of their respective properties may be bound or affected to the
extent filed as an exhibit to the Company’s Annual Report on Form 10-K, (D) any
federal, state, local or foreign law, regulation or rule, (E) any rule or
regulation of any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, the rules and regulations
of the NASDAQ), or (F) any decree, judgment or order applicable to the Company
or any of the Subsidiaries or any of their respective properties, except in the
case of clauses (B) through (F) for breaches, defaults, or violations that
individually or in the aggregate would not result in a Material Adverse Effect;

(o) other than as set forth in the Disclosure Package, no approval,
authorization, consent or order of or filing with (i) any federal, state, local
or foreign governmental or regulatory commission, board, body, authority or
agency, (ii) any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, the NASDAQ), (iii) the
stockholders of the Company or (iv) any other

 

- 10 -



--------------------------------------------------------------------------------

entity, is required in connection with the issuance and sale by the Company of
the Notes or the issuance of Shares upon conversion of the Notes or the
consummation of the transactions as contemplated hereby and by the Indenture or
the Notes, other than (i) registration of the offer and sale of the Notes and
the Shares under the Act, which has been effected, (ii) qualification of the
Indenture under the TIA, which has been effected, (iii) the written consent of
the requisite lenders pursuant to the Credit Agreement with KeyBank National
Association, which has been obtained or (iv) any necessary qualification under
the securities or blue sky laws of the various jurisdictions in which the Notes
are being offered by the Underwriters;

(p) except where the failure to have them would not, individually or in the
aggregate, have a Material Adverse Effect, each of the Company and the
Subsidiaries has all necessary licenses, authorizations, consents and approvals
and has made all necessary filings required under any applicable federal, state,
local or foreign law, regulation or rule, and has obtained all necessary
licenses, authorizations, consents and approvals from other persons, in order to
conduct their respective businesses; neither the Company nor any of the
Subsidiaries is in violation of, or in default under, or has received notice of
any proceedings relating to revocation or modification of, any such license,
authorization, consent or approval or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to the Company or
any of the Subsidiaries, except where such violation, default, revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect;

(q) all legal or governmental proceedings, affiliate transactions, off-balance
sheet transactions, contracts, licenses, agreements, leases or documents of a
character required to be described in the Disclosure Package, or to be filed as
an exhibit to the Registration Statement have been so described in the
Disclosure Package or the documents incorporated by reference therein or filed
as required;

(r) other than as described in the Disclosure Package, there are no material
actions, suits, claims, investigations or proceedings pending, or, to the
Company’s knowledge, threatened to which the Company or any of the Subsidiaries
or any of the Company’s directors or officers is or would be a party or of which
any of their respective properties is or would be subject at law or in equity,
before or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the NASDAQ);

(s) Deloitte & Touche, LLP, whose report on the consolidated financial
statements of the Company and the Subsidiaries is included or incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses and the
Prospectus, are independent registered public accountants as required by the Act
and by the rules of the Public Company Accounting Oversight Board;

(t) McGladrey & Pullen, LLP, whose report on the consolidated financial
statements of the Company and the Subsidiaries is included or incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses and the
Prospectus, are

 

- 11 -



--------------------------------------------------------------------------------

independent registered public accountants as required by the Act and by the
rules of the Public Company Accounting Oversight Board;

(u) the financial statements included or incorporated by reference in the
Registration Statement and the Disclosure Package, together with the related
notes and schedules, present fairly in all material respects the consolidated
financial position of the Company and the Subsidiaries as of the dates
indicated, and the consolidated results of operations, cash flows and
stockholders’ equity of the Company and the Subsidiaries for the periods
specified, and have been prepared in compliance with the requirements of the Act
and Exchange Act and in conformity with U.S. generally accepted accounting
principles applied on a consistent basis during the periods involved; all pro
forma financial statements or data included or incorporated by reference in the
Registration Statement and the Disclosure Package, comply with the requirements
of the Act and the Exchange Act, and the assumptions used in the preparation of
such pro forma financial statements and data are reasonable, the pro forma
adjustments used therein are appropriate to give effect to the transactions or
circumstances described therein and the pro forma adjustments have been properly
applied to the historical amounts in the compilation of those statements and
data; the other financial and statistical data contained or incorporated by
reference in the Registration Statement and the Disclosure Package, are
accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement, any Pre-Pricing
Prospectus, or the Prospectus that are not included or incorporated by reference
as required; the Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not disclosed in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus; and all
disclosures contained or incorporated by reference in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any, regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act and/or Item 10 of Regulation S-K under the Act,
as applicable;

(v) except as disclosed in the Registration Statement (excluding the exhibits
thereto), each Pre-Pricing Prospectus and the Prospectus, each stock option
granted under any stock option plan of the Company or any Subsidiary (each, a
“Stock Plan”) was granted with a per share exercise price no less than the fair
market value per share of Common Stock on the grant date of such option, and,
except as would not result in a Material Adverse Effect, no such grant involved
any “back-dating,” “forward-dating” or similar practice with respect to the
effective date of such grant; except as would not, individually or in the
aggregate, have a Material Adverse Effect, each such option (i) was granted in
compliance with applicable law and with the applicable Stock Plan(s), (ii) was
duly approved by the board of directors (or a duly authorized committee thereof)
of the Company or such Subsidiary, as applicable, and (iii) has been properly
accounted for in the Company’s financial statements in accordance with U.S.
generally accepted accounting principles and disclosed in the Company’s filings
with the Commission;

 

- 12 -



--------------------------------------------------------------------------------

(w) subsequent to the respective dates as of which information is given in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, in each case excluding any
amendments or supplements to the foregoing made after the execution of this
Agreement, there has not been (i) any material adverse change, or any
development that is reasonably likely to result in a Material Adverse Effect, in
the business, properties, management, financial condition or results of
operations of the Company and the Subsidiaries, (ii) any transaction that is
material to the Company and the Subsidiaries taken as a whole, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Subsidiary, which is material to
the Company and the Subsidiaries taken as a whole, (iv) any change in the
capital stock or outstanding indebtedness of the Company or any Subsidiaries, or
(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any Subsidiary;

(x) the Company has obtained for the benefit of the Underwriters the agreement
(a “Lock-Up Agreement”), in the form set forth as Exhibit A hereto, of each of
its directors and “officers” (within the meaning of Rule 16a-1(f) under the
Exchange Act), each of whom is identified in Exhibit A-1 hereto;

(y) neither the Company nor any Subsidiary is, upon the issuance and sale of the
Notes as contemplated herein, and the application of proceeds thereof, nor will
the Company or any Subsidiary be “investment company” or an entity “controlled”
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended (the “Investment Company Act”);

(z) the Company, and each of the Subsidiaries, has good and marketable title to
all material property (real and personal) described in the Disclosure Package as
being owned by each of them, free and clear of all liens, claims, security
interests or other encumbrances; all the property described in the Disclosure
Package, as being held under lease by the Company or a Subsidiary is held
thereby under valid, subsisting and enforceable leases;

(aa) (i) the Company and the Subsidiaries own or can obtain on commercially
reasonable terms, or have obtained valid and enforceable licenses for, or other
rights to use, the inventions, patent applications, patents, trademarks (both
registered and unregistered), tradenames, service names, copyrights, trade
secrets and other proprietary information described in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any, as being owned or licensed by them or which are
necessary for the conduct of their respective businesses as currently conducted,
including the commercialization of products or services described in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, as under development, except where
the failure to own, license or have such rights would not, individually or in
the aggregate, have a Material Adverse Effect (collectively, “Intellectual
Property”); (ii) there are no third parties who have or, to the Company’s
knowledge, will be able to establish rights to any Intellectual Property, except
for, and to the extent of, the ownership rights of the

 

- 13 -



--------------------------------------------------------------------------------

owners of the Intellectual Property which the Registration Statement (excluding
the exhibits thereto), each Pre-Pricing Prospectus, and the Prospectus disclose
is licensed to the Company; (iii) to the Company’s knowledge, there is no
infringement by third parties of any Intellectual Property that would
individually, or in the aggregate, have a Material Adverse Effect; (iv) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the Company’s rights in or to any Intellectual
Property, except for such actions, suits, proceedings or claims as would not
have a Material Adverse Effect; (v) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others that the
Company or any Subsidiary infringes or otherwise violates, or would, upon the
commercialization of the products or services described in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any, as under development, infringe or violate, any
patent, trademark, tradename, service name, copyright, trade secret or other
proprietary rights of others, except for such actions, suits, proceedings or
claims as would not have a Material Adverse Effect; (vi) the Company and the
Subsidiaries have complied in all material respects with the terms of any
agreement pursuant to which Intellectual Property has been licensed to the
Company or any Subsidiary, and all such agreements are in full force and effect;

(bb) no material labor dispute with the employees of the Company or any of the
Subsidiaries exists, except as described in or contemplated by Disclosure
Package, or, to the knowledge of the Company, is imminent;

(cc) the Company and the Subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, result in a Material Adverse Effect;

(dd) in the ordinary course of its business, the Company, and each of the
Subsidiaries, maintain insurance against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged; neither
the Company nor any Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not result in a Material Adverse
Effect, except as described in or contemplated by the Disclosure Package;

(ee) neither the Company nor any of the Subsidiaries has sustained since the
date of the last audited financial statements included or incorporated by
reference in the Registration Statement and the Disclosure Package, any material
loss or interference with its respective business from fire, explosion, flood or
other calamity, whether or not

 

- 14 -



--------------------------------------------------------------------------------

covered by insurance, or from any labor dispute or court or governmental action,
order or decree;

(ff) neither the Company nor any Subsidiary has sent or received any
communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to or described in the Registration Statement,
the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free Writing
Prospectuses, or referred to or described in, or filed as an exhibit to the
Registration Statement or any Incorporated Document, and no such termination or
non-renewal has been threatened by the Company or any Subsidiary or, to the
Company’s knowledge, any other party to any such contract or agreement;

(gg) the Company maintains a system of internal control over financial reporting
sufficient to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including
those policies and procedures that (i) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the issuer; (ii) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles, and that
receipts and expenditures of the issuer are being made only in accordance with
authorizations of management and directors of the issuer; and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the issuer’s assets that could have a
material effect on the financial statements.

(hh) the Company has established and maintains and evaluates “disclosure
controls and procedures” (as such term is defined in Rule 13a-15 and 15d-15
under the Exchange Act) and “internal control over financial reporting” (as such
term is defined in Rule 13a-15 and 15d-15 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Act is (i) recorded, processed, summarized and reported, within the
time periods specified in the SEC’s rules and forms, and (ii) accumulated and
communicated to the Company’s management, including its principal executive and
principal financial officers, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure; the
Company’s independent auditors and the Audit Committee of the Board of Directors
of the Company have been advised of, based on the Company’s most recent
evaluation of its internal control over financial reporting: (i) all significant
deficiencies and material weaknesses, if any, in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information; and (ii) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Company’s internal
control over financial reporting; since the date of the most recent evaluation
of such disclosure controls and procedures and internal control over financial
reporting, there have been no significant changes in internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the

 

- 15 -



--------------------------------------------------------------------------------

Company’s internal control over financial reporting; the principal executive
officers (or their equivalents) and principal financial officers (or their
equivalents) of the Company have made all certifications required by the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any related rules and
regulations promulgated by the Commission, and the statements contained in any
such certification are complete and correct; the Company, the Subsidiaries and
the Company’s directors and officers are each in compliance in all material
respects with all applicable effective provisions of the Sarbanes-Oxley Act and
the rules and regulations of the Commission and the NASDAQ promulgated
thereunder;

(ii) each “forward-looking statement” (within the meaning of Section 27A of the
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Disclosure Package, has been made or reaffirmed with a reasonable basis
and has been disclosed in good faith;

(jj) all statistical or market-related data included or incorporated by
reference in the Disclosure Package, are based on or derived from sources that
the Company reasonably believes to be reliable and accurate, and the Company has
obtained the written consent to the use of such data from such sources to the
extent required;

(kk) neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “Foreign Corrupt Practices Act”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the Foreign Corrupt Practices Act) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the Foreign Corrupt Practices Act; and the Company,
the Subsidiaries and, to the knowledge of the Company, its affiliates have
conducted their businesses in compliance with the Foreign Corrupt Practices Act
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith;

(ll) no Subsidiary is currently prohibited, directly or indirectly, from paying
any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company, except as described in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus;

(mm) the Company is in compliance with the Marketplace Rules of the NASDAQ,
including, without limitation, the requirements for continued designation of the
Common Stock as a Nasdaq National Market security, and there are no actions,
suits

 

- 16 -



--------------------------------------------------------------------------------

or proceedings pending, threatened or, to the Company’s knowledge, contemplated,
and the Company has not received any notice from the NASDAQ, regarding the
revocation of such designation or otherwise regarding the delisting of shares of
Common Stock from the NASDAQ;

(nn) except pursuant to this Agreement, neither the Company nor any of the
Subsidiaries has incurred any liability for any finder’s or broker’s fee or
agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or by the
Registration Statement;

(oo) neither the Company nor any of the Subsidiaries nor any of their respective
directors, officers, affiliates or controlling persons has taken, directly or
indirectly, any action designed, or which has constituted or might reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Notes or the
Shares issuable upon conversion of the Notes; and

(pp) to the Company’s knowledge, there are no affiliations or associations
between any member of the NASD and the Company or any of the Company’s officers,
directors or 5% or greater securityholders, or any beneficial owner of the
Company’s unregistered equity securities that were acquired at any time on or
after the 180th day immediately preceding the date the Registration Statement
was initially filed with the Commission.

In addition, any certificate signed by any officer of the Company or any of the
Subsidiaries and delivered to any Underwriter or counsel for the Underwriters in
connection with the offering of the Notes shall be deemed to be a representation
and warranty by the Company or Subsidiary, as the case may be, as to matters
covered thereby, to each Underwriter.

4. Certain Covenants of the Company. The Company hereby agrees with each of the
Underwriters:

(a) to furnish such information as may be required and otherwise to cooperate in
qualifying the Notes and the Shares for offering and sale under the securities
or blue sky laws of such states or other jurisdictions as you may designate and
to maintain such qualifications in effect so long as you may request for the
distribution of the Notes and the Shares; provided, however, that the Company
shall not be required to qualify as a foreign corporation or to consent to the
service of process under the laws of any such jurisdiction (except service of
process with respect to the offering and sale of the Notes and the Shares); and
to promptly advise you of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Notes and the Shares for
offer or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(b) to make available to the Underwriters in New York City, as soon as
reasonably practicable after this Agreement becomes effective, and thereafter
from time to time to furnish to the Underwriters, as many copies of the
Prospectus (or of the

 

- 17 -



--------------------------------------------------------------------------------

Prospectus as amended or supplemented if the Company shall have made any
amendments or supplements thereto after the effective date of the Registration
Statement) as the Underwriters may request for the purposes contemplated by the
Act; in case any Underwriter is required to deliver (whether physically or
through compliance with Rule 172 under the Act or any similar rule), in
connection with the sale of the Notes, a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act, or after the time a post-effective
amendment to the Registration Statement is required pursuant to Item 512(a) of
Regulation S-K under the Act, the Company will prepare, at its expense, promptly
upon request such amendment or amendments to the Registration Statement and the
Prospectus as may be necessary to permit compliance with the requirements of
Section 10(a)(3) of the Act or Item 512(a) of Regulation S-K under the Act, as
the case may be;

(c) if, at the time this Agreement is executed and delivered, it is necessary or
appropriate for a post-effective amendment to the Registration Statement, or a
Registration Statement under Rule 462(b) under the Act, to be filed with the
Commission and become effective before the Notes may be sold, the Company will
use its best efforts to cause such post-effective amendment or such Registration
Statement to be filed and become effective, and will pay any applicable fees in
accordance with the Act, as soon as possible; and the Company will advise you
promptly and, if requested by you, will confirm such advice in writing, (i) when
such post-effective amendment or such Registration Statement has become
effective, and (ii) if Rule 430A under the Act is used, when the Prospectus is
filed with the Commission pursuant to Rule 424(b) under the Act (which the
Company agrees to file in a timely manner in accordance with such Rules);

(d) if, at any time during the period when a prospectus is required by the Act
to be delivered (whether physically or through compliance with Rule 172 under
the Act or any similar rule) in connection with any sale of Notes, the
Registration Statement shall cease to comply with the requirements of the Act
with respect to eligibility for the use of the form on which the Registration
Statement was filed with the Commission or the Registration Statement shall
cease to be an “automatic shelf registration statement” (as defined in Rule 405
under the Act) or the Company shall have received, from the Commission, a
notice, pursuant to Rule 401(g)(2), of objection to the use of the form on which
the Registration Statement was filed with the Commission, to (i) promptly notify
you, (ii) promptly file with the Commission a new registration statement under
the Act, relating to the Notes and the Shares under the Act, or a post-effective
amendment to the Registration Statement, which new registration statement or
post-effective amendment shall comply with the requirements of the Act and shall
be in a form satisfactory to you, (iii) use its best efforts to cause such new
registration statement or post-effective amendment to become effective under the
Act as soon as practicable, (iv) promptly notify you of such effectiveness and
(v) take all other action necessary or appropriate to permit the public offering
and sale of the Notes to continue as contemplated in the Prospectus; all
references herein to the Registration Statement shall be deemed to include each
such new registration statement or post-effective amendment, if any;

(e) to advise you promptly, confirming such advice in writing, of any request by
the Commission for amendments or supplements to the Registration Statement, any

 

- 18 -



--------------------------------------------------------------------------------

Pre-Pricing Prospectus, the Prospectus or any Permitted Free Writing Prospectus
or for additional information with respect thereto, or of notice of institution
of proceedings for, or the entry of a stop order, suspending the effectiveness
of the Registration Statement and, if the Commission should enter a stop order
suspending the effectiveness of the Registration Statement, to use its best
efforts to obtain the lifting or removal of such order as soon as possible; to
advise you promptly of any proposal to amend or supplement the Registration
Statement, any Pre-Pricing Prospectus or the Prospectus, and to provide you and
Underwriters’ counsel copies of any such documents for review and comment a
reasonable amount of time prior to any proposed filing and to file no such
amendment or supplement to which you shall object in writing;

(f) subject to Section 4(e) hereof, to use commercially reasonable efforts to
file promptly all reports and documents and any preliminary or definitive proxy
or information statement required to be filed by the Company with the Commission
in order to comply with the Exchange Act for so long as a prospectus is required
by the Act to be delivered (whether physically or through compliance with Rule
172 under the Act or any similar rule) in connection with any sale of Notes; and
to provide you, for your review and comment, with a copy of such reports and
statements and other documents to be filed by the Company pursuant to
Section 13, 14 or 15(d) of the Exchange Act during such period a reasonable
amount of time prior to any proposed filing, and to file no such report,
statement or document to which you shall have objected in writing; and to
promptly notify you of such filing;

(g) to pay the fees applicable to the Registration Statement in connection with
the offering of the Notes within the time required by Rule 456(b)(1)(i) under
the Act (without reliance on the proviso to Rule 456(b)(1)(i) under the Act) and
in compliance with Rule 456(b) and Rule 457(r) under the Act;

(h) to advise the Underwriters promptly of the happening of any event within the
period during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Notes, which event could require the making
of any change in the Prospectus then being used so that the Prospectus would not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading, and to advise the
Underwriters promptly if, during such period, it shall become necessary to amend
or supplement the Prospectus to cause the Prospectus to comply with the
requirements of the Act, and, in each case, during such time, subject to
Section 4(e) hereof, to prepare and furnish, at the Company’s expense, to the
Underwriters promptly such amendments or supplements to such Prospectus as may
be necessary to reflect any such change or to effect such compliance;

(i) to make generally available to its security holders, and to deliver to you,
an earnings statement of the Company (which will satisfy the provisions of
Section 11(a) of the Act) covering a period of twelve months beginning after the
effective date of the Registration Statement (as defined in Rule 158(c) under
the Act) as soon as is reasonably practicable after the termination of such
twelve-month period but in any case not later

 

- 19 -



--------------------------------------------------------------------------------

than May 1, 2008;

(j) to furnish to you (one copy for each Representative and one copy for
underwriters’ counsel) copies of the Registration Statement, as initially filed
with the Commission, and of all amendments thereto (including all exhibits
thereto and documents incorporated by referenced therein) and sufficient copies
of the foregoing (other than exhibits) for distribution of a copy to each of the
other Underwriters.

(k) [reserved];

(l) to apply the net proceeds from the sale of the Notes in a manner not
inconsistent with the items set forth under the caption “Use of proceeds” in the
Prospectus Supplement;

(m) to pay all costs, expenses, fees and taxes in connection with (i) the
preparation and filing of the Registration Statement, each Basic Prospectus,
each Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus, each
Permitted Free Writing Prospectus and any amendments or supplements thereto, and
the printing and furnishing of copies of each thereof to the Underwriters and to
dealers (including costs of mailing and shipment), (ii) the registration, issue,
sale and delivery of the Notes and the Shares including any stock or transfer
taxes and stamp or similar duties payable upon the sale, issuance or delivery of
the Notes or the Shares, and all other costs related to the preparation,
issuance, execution, authentication and delivery of the Notes and the Shares,
(iii) the qualification of the Notes and the Shares for offering and sale under
state or foreign laws and the determination of their eligibility for investment
under state or foreign law (including the reasonable legal fees and filing fees
and other disbursements of counsel for the Underwriters) and the printing and
furnishing of copies of any blue sky surveys or legal investment surveys to the
Underwriters and to dealers, (v) any listing of the Notes or the Shares on any
securities exchange or qualification of the Shares for quotation on the NASDAQ
and any registration thereof under the Exchange Act, (vi) any filing for review
of the public offering of the Notes and the Shares by the NASD, including the
reasonable legal fees and filing fees and other disbursements of counsel to the
Underwriters relating to NASD matters, (vii) the fees and disbursements of any
transfer agent or registrar for the Shares, (viii) the costs and expenses of the
Company relating to presentations or meetings undertaken in connection with the
marketing of the offering and sale of the Notes and the Shares to prospective
investors and the Underwriters’ sales forces, including, without limitation,
expenses associated with the production of road show slides and graphics,
reasonable fees and expenses of any consultants engaged in connection with the
road show presentations, travel, lodging and other expenses incurred by the
officers of the Company and any such consultants, and the cost of any aircraft
chartered in connection with the road show, (ix) any fees payable to investment
rating agencies with respect to the rating of the Notes; (x) the costs and
charges of the Trustee and any transfer agent, registrar or depositary; (xi) the
fees and expenses, if any, incurred in connection with the admission of the
Notes for trading in any appropriate market system, (xii) the costs and expenses
of qualifying the Notes for inclusion in the book-entry settlement system of the
DTC, (xiii) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection

 

- 20 -



--------------------------------------------------------------------------------

with the issuance and sale of the Notes and (xiv) the performance of the
Company’s other obligations hereunder;

(n) to comply with Rule 433(d) under the Act (without reliance on Rule 164(b)
under the Act) and with Rule 433(g) under the Act;

(o) beginning on the date hereof and ending on, and including, the date that is
90 days after the date of the Prospectus Supplement (the “Lock-Up Period”),
without the prior written consent of the Representatives, not to (i) issue,
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, with respect to, any Common Stock, any debt securities of the
Company or any other securities of the Company that are substantially similar to
Common Stock or the Notes, or any securities convertible into or exchangeable or
exercisable for, or any warrants or other rights to purchase, the foregoing,
(ii) file or cause to become effective a registration statement under the Act
relating to the offer and sale of any Common Stock, any debt securities of the
Company or any other securities of the Company that are substantially similar to
Common Stock or the Notes, or any securities convertible into or exchangeable or
exercisable for, or any warrants or other rights to purchase, the foregoing,
(iii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of Common Stock,
any debt securities of the Company or any other securities of the Company that
are substantially similar to Common Stock or the Notes, or any securities
convertible into or exchangeable or exercisable for, or any warrants or other
rights to purchase, the foregoing, whether any such transaction is to be settled
by delivery of Common Stock or such other securities, in cash or otherwise or
(iv) publicly announce an intention to effect any transaction specified in
clause (i), (ii) or (iii), except, in each case, for (A) the issuance of the
Notes as contemplated by this Agreement, (B) the issuance of Shares upon
conversion of the Notes, (C) issuances of Common Stock upon the exercise of
options or warrants outstanding as of the date of this Agreement, and (D) the
issuance of employee stock options not exercisable during the Lock-Up Period or
restricted stock pursuant to stock option plans, employment agreements or bonus
plans existing on the date of this Agreement (or to be adopted by the
shareholders at the 2007 annual meeting of the Company) or the issuance of
Common Stock pursuant to the Company’s employee stock purchase plan; provided,
however, that if (a) during the period that begins on the date that is fifteen
(15) calendar days plus three (3) business days before the last day of the
Lock-Up Period and ends on the last day of the Lock-Up Period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs; or (b) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the sixteen
(16) day period beginning on the last day of the Lock-Up Period, then the
restrictions imposed by this Section 4(n) shall continue to apply until the
expiration of the date that is fifteen (15) calendar days plus three
(3) business days after the date on which the issuance of the earnings release
or the material news or material event occurs;

 

- 21 -



--------------------------------------------------------------------------------

(p) prior to the time of purchase, to issue no press release or other
communication directly or indirectly and hold no press conferences with respect
to the Company or any Subsidiary, the financial condition, results of
operations, business (outside of the ordinary course of business), material
properties, material assets, or material liabilities of the Company or any
Subsidiary, or the offering of the Notes and the Shares, without your prior
consent; and from the time of purchase to the additional time of purchase, if
any, to issue no press release or other communication directly or indirectly and
hold no press conferences with respect to the Company or any Subsidiary, the
financial condition, results of operations, business (outside of the ordinary
course of business), material properties, material assets, or material
liabilities of the Company or any Subsidiary without first providing you, for
your review and comment, a copy of such press release or other communication,
and to make no such communication to which you shall have reasonably objected in
writing;

(q) not, at any time at or after the execution of this Agreement, to, directly
or indirectly, offer or sell any Notes or Shares by means of any “prospectus”
(within the meaning of the Act), or use any “prospectus” (within the meaning of
the Act) in connection with the offer or sale of the Notes or the Shares, in
each case other than the Prospectus;

(r) not to, at any time at or after the execution of this Agreement, directly or
indirectly, offer or sell any Notes or Shares by means of any written
communication or use any written communication in connection with the offer or
sale of the Notes or the Shares, in each case other than the Prospectus;

(s) not to, and to cause the Subsidiaries not to, take, directly or indirectly,
any action designed, or which will constitute, or has constituted, or might
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Notes or the Shares;

(t) to use its commercially reasonable efforts to cause the Shares issuable upon
conversion of the Notes to be listed on the NASDAQ and to maintain such listing;

(u) to maintain a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Common Stock;

(v) to reserve shares of Common Stock in an amount sufficient to satisfy the
Company’s obligations to issue Shares upon conversion of the Notes at the
effective conversion rate of the Notes; and

(w) to (i) use its reasonable efforts to cause the Notes, and the Shares, to be
included in the book-entry settlement system of the DTC and (ii) comply in all
material respects with all of its obligations set forth in the representations
letter of the Company to the DTC relating to such inclusion.

5. Reimbursement of the Underwriters’ Expenses. If the Notes are not delivered
for any reason other than the termination of this Agreement pursuant to the
fifth paragraph of

 

- 22 -



--------------------------------------------------------------------------------

Section 8 hereof or the default by one or more of the Underwriters in its or
their respective obligations hereunder, the Company shall, in addition to paying
the amounts described in Section 4(k) hereof, reimburse the Underwriters for all
of their out-of-pocket expenses, including the reasonable fees and disbursements
of their counsel.

6. Conditions of the Underwriters’ Obligations. The several obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties on the part of the Company on the date hereof, at the time of
purchase, and if applicable at the additional time of purchase, the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:

(a) The Company shall furnish to you at the time of purchase and, if applicable,
at the additional time of purchase, an opinion of Wilson Sonsini Goodrich &
Rosati, counsel for the Company, addressed to the Underwriters, and dated the
time of purchase or the additional time of purchase, as the case may be, in the
form set forth in Exhibit B hereto.

(b) You shall have received from Deloitte & Touche LLP letters dated,
respectively, the date of this Agreement, the date of the Prospectus Supplement,
the time of purchase and, if applicable, the additional time of purchase, and
addressed to the Underwriters (with executed copies for each of the
Underwriters) in the forms satisfactory to the Representatives, which letters
shall cover, without limitation, the various financial disclosures contained in
the Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free-Writing Prospectuses, if any.

(c) You shall have received from McGladrey & Pullen, LLP letters dated,
respectively, the date of this Agreement, the date of the Prospectus Supplement,
the time of purchase and, if applicable, the additional time of purchase, and
addressed to the Underwriters (with executed copies for each of the
Underwriters) in the forms satisfactory to the Representatives, which letters
shall cover, without limitation, the various financial disclosures contained in
the Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free-Writing Prospectuses, if any.

(d) The Company shall furnish to you at the time of purchase and, if applicable,
at the additional time of purchase, a secretary’s certificate of John Ireland,
General Counsel for the Company, addressed to the Underwriters, and dated the
time of purchase or the additional time of purchase, as the case may be, in a
form reasonably satisfactory to the Representatives.

(e) The Company shall furnish to you at the time of purchase and, if applicable,
at the additional time of purchase, an opinion of Stibbe, Netherlands counsel
for the Company, addressed to the Underwriters, and dated the time of purchase
or the additional time of purchase, as the case may be, in the form set forth in
Exhibit C hereto.

(f) The Company shall furnish to you at the time of purchase and, if applicable,
at the additional time of purchase, an opinion of Osborne Clarke, United Kingdom
counsel for the Company, addressed to the Underwriters, and dated the time of

 

- 23 -



--------------------------------------------------------------------------------

purchase or the additional time of purchase, as the case may be, in the form set
forth in Exhibit D hereto.

(g) You shall have received at the time of purchase and, if applicable, at the
additional time of purchase, the favorable opinion of Latham & Watkins LLP,
counsel for the Underwriters, dated the time of purchase or the additional time
of purchase, as the case may be, in form and substance reasonably satisfactory
to the Representatives.

(h) No Prospectus or amendment or supplement to the Registration Statement or
the Prospectus shall have been filed to which you shall have reasonably objected
in writing.

(i) The Registration Statement and any registration statement required to be
filed, prior to the sale of the Notes or the Shares, under the Act pursuant to
Rule 462(b) shall have been filed and shall have become effective under the
Act. The Prospectus Supplement shall have been filed with the Commission
pursuant to Rule 424(b) under the Act at or before 5:30 P.M., New York City
time, on the second full business day after the date of this Agreement (or such
earlier time as may be required under the Act).

(j) Prior to and at the time of purchase, and, if applicable, the additional
time of purchase, (i) no stop order with respect to the effectiveness of the
Registration Statement shall have been issued under the Act or proceedings
initiated under Section 8(d) or 8(e) of the Act; (ii) the Registration Statement
and all amendments thereto shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein not misleading; (iii) none of the
Pre-Pricing Prospectuses or the Prospectus, and no amendment or supplement
thereto, shall include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading; (iv) no Disclosure
Package, and no amendment or supplement thereto, shall include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they are made, not misleading; and (v) none of the Permitted Free Writing
Prospectuses, if any, shall include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading.

(k) The Company will, at the time of purchase and, if applicable, at the
additional time of purchase, deliver to you a certificate of its Chief Executive
Officer and its Chief Financial Officer, dated the time of purchase or the
additional time of purchase, as the case may be, in the form attached as Exhibit
E hereto.

(l) You shall have received copies, duly executed by the Company and the
Trustee, of the Indenture.

(m) You shall have received each of the signed Lock-Up Agreements referred to in
Section 3(x) hereof, and each such Lock-Up Agreement shall be in full force and

 

- 24 -



--------------------------------------------------------------------------------

effect at the time of purchase and the additional time of purchase, as the case
may be.

(n) The Company shall have furnished to you such other documents and
certificates as to the accuracy and completeness of any statement in the
Registration Statement, any Pre-Pricing Prospectus, the Prospectus or any
Permitted Free Writing Prospectus as of the time of purchase and, if applicable,
the additional time of purchase, as you may reasonably request.

(o) The Notes shall be included in the book-entry settlement system of the DTC,
subject only to notice of issuance at or prior to the time of purchase.

(p) There shall exist no event or condition which would constitute a default or
an event of default under the Notes or the Indenture.

(q) The NASD shall not have raised any objection with respect to the fairness or
reasonableness of the underwriting, or other arrangements of the transactions,
contemplated hereby.

7. Effective Date of Agreement; Termination. This Agreement shall become
effective when the parties hereto have executed and delivered this Agreement.

The obligations of the several Underwriters hereunder shall be subject to
termination in the absolute discretion of the Representatives, if (1) since the
time of execution of this Agreement or the earlier respective dates as of which
information is given in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free-Writing Prospectuses, if
any, there has been any change or any development involving a prospective change
in the business, properties, management, financial condition or results of
operations of the Company and the Subsidiaries taken as a whole, the effect of
which change or development is, in the judgment of the Representatives, so
material and adverse as to make it impractical or inadvisable to proceed with
the public offering or the delivery of the Notes on the terms and in the manner
contemplated in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free-Writing Prospectuses, if any, or (2) since the
time of execution of this Agreement, there shall have occurred: (A) a suspension
or material limitation in trading in securities generally on the NYSE, the
American Stock Exchange or the NASDAQ; (B) a suspension or material limitation
in trading in the Company’s securities on the NASDAQ; (C) a general moratorium
on commercial banking activities declared by either federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (D) an outbreak or
escalation of hostilities or acts of terrorism involving the United States or a
declaration by the United States of a national emergency or war; or (E) any
other calamity or crisis or any change in financial, political or economic
conditions in the United States or elsewhere, if the effect of any such event
specified in clause (D) or (E), in the sole judgment of the Representatives,
makes it impractical or inadvisable to proceed with the public offering or the
delivery of the Notes on the terms and in the manner contemplated in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free-Writing Prospectuses, if any, or (3) since the time of execution
of this Agreement, there shall have occurred any downgrading, or any notice or
announcement shall have been given or made of: (A) any intended or potential
downgrading or

 

- 25 -



--------------------------------------------------------------------------------

(B) any watch, review or possible change that does not indicate an affirmation
or improvement in the rating accorded any securities of or guaranteed by the
Company or any Subsidiary by any “nationally recognized statistical rating
organization,” as that term is defined in Rule 436(g)(2) under the Act.

If the Representatives elect to terminate this Agreement as provided in this
Section 7, the Company and each other Underwriter shall be notified promptly in
writing.

If the sale to the Underwriters of the Notes, as contemplated by this Agreement,
is not carried out by the Underwriters for any reason permitted under this
Agreement, or if such sale is not carried out because the Company shall be
unable to comply with any of the terms of this Agreement, the Company shall not
be under any obligation or liability under this Agreement (except to the extent
provided in Sections 4(l), 5 and 9 hereof), and the Underwriters shall be under
no obligation or liability to the Company under this Agreement (except to the
extent provided in Section 9 hereof) or to one another hereunder.

8. Increase in Underwriters’ Commitments. Subject to Sections 6 and 7 hereof, if
any Underwriter shall default in its obligation to take up and pay for the Notes
to be purchased by it hereunder at the time of purchase or an additional time of
purchase (otherwise than for a failure of a condition set forth in Section 6
hereof or a reason sufficient to justify the termination of this Agreement under
the provisions of Section 7 hereof) (the “Defaulted Notes”) and if the aggregate
principal amount of the Defaulted Notes which all Underwriters so defaulting
shall have agreed but failed to take up and pay for at such time does not exceed
10% of the total aggregate principal amount of Notes to be purchased at such
time, the non-defaulting Underwriters (including the Underwriters, if any,
substituted in the manner set forth below) shall take up and pay for (in
addition to the aggregate principal amount of Notes they are obligated to
purchase at such time pursuant to Section 1 hereof) the aggregate principal
amount of Defaulted Notes agreed to be purchased by all such defaulting
Underwriters at such time, as hereinafter provided. Such Defaulted Notes shall
be taken up and paid for by such non-defaulting Underwriters, acting severally
and not jointly, in such amount or amounts as you may designate with the consent
of each Underwriter so designated or, in the event no such designation is made,
such Notes shall be taken up and paid for by all non-defaulting Underwriters pro
rata in proportion to the aggregate principal amount of Firm Notes set forth
opposite the names of such non-defaulting Underwriters in Schedule A.

Without relieving any defaulting Underwriter from its obligations hereunder, the
Company agrees with the non-defaulting Underwriters that it will not sell any
Firm Notes hereunder unless all of the Firm Notes are purchased by the
Underwriters (or by substituted Underwriters selected by you with the approval
of the Company or selected by the Company with your approval). Without relieving
any defaulting Underwriter from its obligations hereunder, the Company agrees
with the non-defaulting Underwriters that it will not sell any Additional Notes
hereunder at an additional time of purchase unless all of the Additional Notes
to be purchased by the Underwriters at such additional time of purchase (as set
forth in the related written notice referred to in the second paragraph of
Section 1 hereof) are purchased by the Underwriters (or by substituted
Underwriters selected by you with the approval of the Company or selected by the
Company with your approval).

 

- 26 -



--------------------------------------------------------------------------------

If a new Underwriter or Underwriters are substituted by the Underwriters or by
the Company for a defaulting Underwriter or Underwriters in accordance with the
foregoing provision, the Company or you shall have the right to postpone the
time of purchase for a period not exceeding five business days in order that any
necessary changes in the Registration Statement and the Prospectus and other
documents may be effected.

The term “Underwriter” as used in this Agreement shall refer to and include any
Underwriter substituted under this Section 8 with like effect as if such
substituted Underwriter had originally been named in Schedule A hereto.

If the aggregate principal amount of Defaulted Notes which the defaulting
Underwriter or Underwriters agreed to purchase at the time of purchase or an
additional time of purchase, as the case may be, exceeds 10% of the total
aggregate principal amount of Notes which all Underwriters agreed to purchase
hereunder at such time, and if neither the non-defaulting Underwriters nor the
Company shall make arrangements within the five business day period stated above
for the purchase of all the Firm Notes which the defaulting Underwriter or
Underwriters agreed to purchase hereunder at such time, this Agreement, or, in
the case of a default with respect to any Additional Notes, the obligations of
the Underwriters to purchase, and of the Company to sell, the Additional Notes
that otherwise were to be purchased by the Underwriters at such additional time
of purchase, shall terminate without further act or deed and without any
liability with respect thereto on the part of the Company to any Underwriter and
without any liability with respect thereto on the part of any non-defaulting
Underwriter to the Company; provided, however, that, for avoidance of doubt, in
the case of such a termination on account of a default with respect to any
Additional Notes, this Agreement shall not terminate as to the Firm Notes or any
Additional Notes purchased by the Underwriters from the Company pursuant hereto
prior to such termination. Nothing in this paragraph, and no action taken
hereunder, shall relieve any defaulting Underwriter from liability in respect of
any default of such Underwriter under this Agreement.

9. Indemnity and Contribution.

(a) The Company agrees to indemnify, defend and hold harmless each Underwriter,
its partners, directors and officers, and any person who controls any
Underwriter within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and any “affiliate” within the meaning of Rule 405 under the Act)
of such Underwriter, and the successors and assigns of all of the foregoing
persons, from and against any loss, damage, expense, liability or claim
(including the reasonable cost of investigation) which, jointly or severally,
any such Underwriter or any such person may incur under the Act, the Exchange
Act, the common law or otherwise, insofar as such loss, damage, expense,
liability or claim arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or in the Registration Statement as amended by any post-effective
amendment thereof by the Company) or arises out of or is based upon any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as any
such loss, damage, expense, liability or claim arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained
in, and in conformity with information concerning

 

- 27 -



--------------------------------------------------------------------------------

such Underwriter furnished in writing by or on behalf of such Underwriter
through you to the Company expressly for use in, the Registration Statement or
arises out of or is based upon any omission or alleged omission to state a
material fact in the Registration Statement in connection with such information,
which material fact was not contained in such information and which material
fact was required to be stated in such Registration Statement or was necessary
to make such information not misleading or (ii) any untrue statement or alleged
untrue statement of a material fact included in any Prospectus (the term
Prospectus for the purpose of this Section 9 being deemed to include any Basic
Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus and any amendments or supplements to the foregoing), in any Permitted
Free Writing Prospectus, in any “issuer information” (as defined in Rule 433
under the Act) of the Company or in any Prospectus together with any combination
of one or more of the Permitted Free Writing Prospectuses, if any, or arises out
of or is based upon any omission or alleged omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except, with respect
to such Prospectus or Permitted Free Writing Prospectus, insofar as any such
loss, damage, expense, liability or claim arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in,
and in conformity with information concerning such Underwriter furnished in
writing by or on behalf of such Underwriter through you to the Company expressly
for use in, such Prospectus or Permitted Free Writing Prospectus or arises out
of or is based upon any omission or alleged omission to state a material fact in
such Prospectus or Permitted Free Writing Prospectus in connection with such
information, which material fact was not contained in such information and which
material fact was necessary in order to make the statements in such information,
in the light of the circumstances under which they were made, not misleading.

(b) Each Underwriter severally agrees to indemnify, defend and hold harmless the
Company, its directors and officers, and any person who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, the Company or any such person may
incur under the Act, the Exchange Act, the common law or otherwise, insofar as
such loss, damage, expense, liability or claim arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in, and in conformity with information concerning such Underwriter
furnished in writing by or on behalf of such Underwriter through you to the
Company expressly for use in, the Registration Statement (or in the Registration
Statement as amended by any post-effective amendment thereof by the Company), or
arises out of or is based upon any omission or alleged omission to state a
material fact in such Registration Statement in connection with such
information, which material fact was not contained in such information and which
material fact was required to be stated in such Registration Statement or was
necessary to make such information not misleading or (ii) any untrue statement
or alleged untrue statement of a material fact contained in, and in conformity
with information concerning such Underwriter furnished in writing by or on
behalf of such Underwriter through you to the Company expressly for use in, a
Prospectus or a Permitted Free Writing Prospectus, or arises out of or is based
upon any

 

- 28 -



--------------------------------------------------------------------------------

omission or alleged omission to state a material fact in such Prospectus or
Permitted Free Writing Prospectus in connection with such information, which
material fact was not contained in such information and which material fact was
necessary in order to make the statements in such information, in the light of
the circumstances under which they were made, not misleading.

(c) If any action, suit or proceeding (each, a “Proceeding”) is brought against
a person (an “indemnified party”) in respect of which indemnity may be sought
against the Company or an Underwriter (as applicable, the “indemnifying party”)
pursuant to subsection (a) or (b), respectively, of this Section 9, such
indemnified party shall promptly notify such indemnifying party in writing of
the institution of such Proceeding and such indemnifying party shall assume the
defense of such Proceeding, including the employment of counsel reasonably
satisfactory to such indemnified party and payment of all fees and expenses;
provided, however, that the omission to so notify such indemnifying party shall
not relieve such indemnifying party from any liability which such indemnifying
party may have to any indemnified party, except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure to notify the indemnifying party. The indemnified party or
parties shall have the right to employ its or their own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless the employment of such counsel shall have
been authorized in writing by the indemnifying party in connection with the
defense of such Proceeding or the indemnifying party shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
defend such Proceeding or such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from, additional to or in conflict with those available to such
indemnifying party (in which case such indemnifying party shall not have the
right to direct the defense of such Proceeding on behalf of the indemnified
party or parties, in any of which events such fees and expenses shall be borne
by such indemnifying party and paid as incurred (it being understood, however,
that such indemnifying party shall not be liable for the expenses of more than
one separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding). The indemnifying party
shall not be liable for any settlement of any Proceeding effected without its
written consent but, if settled with its written consent, such indemnifying
party agrees to indemnify and hold harmless the indemnified party or parties
from and against any loss or liability by reason of such
settlement. Notwithstanding the foregoing sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
sentence of this Section 9(c), then the indemnifying party agrees that it shall
be liable for any settlement of any Proceeding effected without its written
consent if (i) such settlement is entered into more than 60 business days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have fully reimbursed the indemnified party in
accordance with such request prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 30 days’
prior notice of its intention to settle. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any

 

- 29 -



--------------------------------------------------------------------------------

pending or threatened Proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such Proceeding and does not include an admission of fault or culpability or
any failure to act by or on behalf of such indemnified party.

(d) If the indemnification provided for in this Section 9 is unavailable to an
indemnified party under subsections (a) and (b) of this Section 9 or
insufficient to hold an indemnified party harmless in respect of any losses,
damages, expenses, liabilities or claims referred to therein, then each
applicable indemnifying party shall contribute to the aggregate amount paid or
payable by such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other hand from the offering of the Notes or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Underwriters on the other in connection with the statements or
omissions which resulted in such losses, damages, expenses, liabilities or
claims, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Underwriters on the
other shall be deemed to be in the same respective proportions as the total
proceeds from the offering (net of underwriting discounts and commissions but
before deducting expenses) received by the Company, and the total underwriting
discounts and commissions received by the Underwriters, bear to the aggregate
public offering price of the Notes (before deducting underwriting discounts and
commissions and other expenses). The relative fault of the Company on the one
hand and of the Underwriters on the other shall be determined by reference to,
among other things, whether the untrue statement or alleged untrue statement of
a material fact or omission or alleged omission relates to information supplied
by the Company or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, damages, expenses, liabilities and claims referred to in this subsection
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with investigating, preparing to defend or
defending any Proceeding.

(e) The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in subsection (d) above. Notwithstanding
the provisions of this Section 9, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the Notes
underwritten by such Underwriter and distributed to the public were offered to
the public exceeds the amount of any damage which such Underwriter has otherwise
been required to pay by reason of such untrue statement or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to

 

- 30 -



--------------------------------------------------------------------------------

contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute pursuant to this
Section 9 are several in proportion to the respective principal amount of Notes
they have agreed to purchase hereunder and not joint.

(f) The indemnity and contribution agreements contained in this Section 9 and
the covenants, warranties and representations of the Company contained in this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of any Underwriter, its partners, directors or officers or
any person (including each partner, officer or director of such person) who
controls any Underwriter within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, or by or on behalf of the Company, its directors
or officers or any person who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, and shall survive any
termination of this Agreement or the issuance and delivery of the Notes. The
Company and each Underwriter agree promptly to notify each other of the
commencement of any Proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection with the
issuance and sale of the Notes, or in connection with the Registration
Statement, any Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus or
any Permitted Free Writing Prospectus.

10. Information Furnished by the Underwriters. The statements set forth under
(i) the subheading “Commissions and Discounts” under the caption “Underwriting”
in the Prospectus, only insofar as such statements relate to the amount of the
selling concession and reallowance, and (ii) the subheading “Price
Stabilization, Short Positions” under the caption “Underwriting” in the
Prospectus, only insofar as such statements relate to over-allotment and
stabilization activities that may be undertaken by the Underwriters, constitute
the only information furnished by or on behalf of the Underwriters as such
information is referred to in Sections 3 and 9 hereof.

11. Tax Disclosure. Notwithstanding any other provision of this Agreement, from
the commencement of discussions with respect to the transactions contemplated
hereby, the Company (and each employee, representative or other agent of the
Company) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure (as such terms are used in Sections 6011,
6111 and 6112 of the U.S. Code and the Treasury Regulations promulgated
thereunder) of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided
relating to such tax treatment and tax structure.

12. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing or by telegram or facsimile and, if
to the Underwriters, shall be sufficient in all respects if delivered or sent to
UBS Securities LLC, 299 Park Avenue, New York, NY 10171-0026, Attention:
Syndicate Department and, if to the Company, shall be sufficient in all respects
if delivered or sent to the Company at the offices of the Company at 18000 Von
Karman Ave., Irvine, CA 92612, Tel (949) 585-4000, Attention: General Counsel.

13. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the

 

- 31 -



--------------------------------------------------------------------------------

laws of the State of New York. The section headings in this Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement.

14. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company
consents to the jurisdiction of such courts and personal service with respect
thereto. The Company hereby consents to personal jurisdiction, service and venue
in any court in which any Claim arising out of or in any way relating to this
Agreement is brought by any third party against any Underwriter or any
indemnified party. Each Underwriter and the Company (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Company agrees that a final judgment
in any such action, proceeding or counterclaim brought in any such court shall
be conclusive and binding upon the Company and may be enforced in any other
courts to the jurisdiction of which the Company is or may be subject, by suit
upon such judgment.

15. Parties at Interest. The Agreement herein set forth has been and is made
solely for the benefit of the Underwriters and the Company and to the extent
provided in Section 9 hereof the controlling persons, partners, directors,
officers and affiliates referred to in such Section, and their respective
successors, assigns, heirs, personal representatives and executors and
administrators. No other person, partnership, association or corporation
(including a purchaser, as such purchaser, from any of the Underwriters) shall
acquire or have any right under or by virtue of this Agreement.

16. No Fiduciary Relationship. The Company hereby acknowledges that the
Underwriters are acting solely as underwriters in connection with the purchase
and sale of the Company’s securities. The Company further acknowledges that the
Underwriters are acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis, and in no event do the
parties intend that the Underwriters act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Underwriters may undertake or have
undertaken in furtherance of the purchase and sale of the Company’s securities,
either before or after the date hereof. The Underwriters hereby expressly
disclaim any fiduciary or similar obligations to the Company, either in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Underwriters
agree that they are each responsible for making their own independent judgments
with respect to any such transactions and that any opinions or views expressed
by the Underwriters to the Company regarding such transactions, including, but
not limited to, any opinions or views with respect to the price or market for
the Company’s securities, do not constitute advice or recommendations to the
Company. The Company and the Underwriters agree that the Underwriters are acting
as principal and not the agent or fiduciary of the Company and no Underwriter
has assumed, and none of them will assume, any advisory responsibility in favor
of the Company with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether any

 

- 32 -



--------------------------------------------------------------------------------

Underwriter has advised or is currently advising the Company on other matters).
The Company hereby waives and releases, to the fullest extent permitted by law,
any claims that the Company may have against the Underwriters with respect to
any breach or alleged breach of any fiduciary or similar duty to the Company in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions.

17. Counterparts. This Agreement may be signed by the parties in one or more
counterparts which together shall constitute one and the same agreement among
the parties.

18. Successors and Assigns. This Agreement shall be binding upon the
Underwriters and the Company and their successors and assigns and any successor
or assign of any substantial portion of the Company’s and any of the
Underwriters’ respective businesses and/or assets.

19. Miscellaneous. UBS, an indirect, wholly owned subsidiary of UBS AG, is not a
bank and is separate from any affiliated bank, including any U.S. branch or
agency of UBS AG. Because UBS is a separately incorporated entity, it is solely
responsible for its own contractual obligations and commitments, including
obligations with respect to sales and purchases of securities. Securities sold,
offered or recommended by UBS are not deposits, are not insured by the Federal
Deposit Insurance Corporation, are not guaranteed by a branch or agency, and are
not otherwise an obligation or responsibility of a branch or agency.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

- 33 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the several Underwriters, please so indicate in the space provided below for
that purpose, whereupon this Agreement and your acceptance shall constitute a
binding agreement between the Company and the Underwriters, severally.

 

Very truly yours, EPICOR SOFTWARE CORPORATION By:   /s/ MICHAEL PIRAINO Name:  
Michael Piraino Title:   Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Accepted and agreed to as of the date

first above written, on behalf of itself

and the other several Underwriters

named in Schedule A hereto:

 

UBS SECURITIES LLC By:   /s/ JOHN JOLIET Name:   John Joliet Title:   Managing
Director By:   /s/ JOHN C. WADSWORTH Name:   John C. Wadsworth Title:   Managing
Director LEHMAN BROTHERS INC. By:   /s/ MICHAEL HRYNUIK Name:   Michael Hrynuik
Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE A

 

Underwriters

   Principal Amount
of Firm Notes

UBS SECURITIES LLC

   $ 80,000,000

LEHMAN BROTHERS INC

   $ 80,000,000

COWEN AND COMPANY, LLC

   $ 16,000,000

NEEDHAM & COMPANY, LLC

   $ 12,000,000

PIPER JAFFRAY & CO.

   $ 12,000,000       

Total

   $ 200,000,000       

 



--------------------------------------------------------------------------------

SCHEDULE B

 

1.    Preliminary term sheet, dated May 1, 2007 2.    Press release relating to
the announcement of the proposed offering, dated May 1, 2007 3.    Final term
sheet, dated May 2, 2007 4.    Press release relating to the pricing of the
Notes, dated May 2, 2007

 